Per Curiam.
The Saybrook Holding Company, one of the defendants herein, applied to the building department of the city of Newark for a permit to erect a public garage, in dimensions ninety-seven feet by one hundred feet, on land owned by it at Nos. 13-19 Saybrook Place, Newark, New Jersey, the garage building to be one and a.half stories in height.
The building department of the city of Newark refused the application for the permit on the ground that the public garage building when built would be within two hundred feet of a church, and, hence, in violation of the terms of the city ordinance in that respect.
Thereupon, after such refusal, the Saybrook Holding Company appealed to the board of adjustment for a variation of the terms of the ordinance with which the proposed building was to be in conflict. Such board of adjustment reversed the action of the building department and granted the permit. Thereafter the Newark Athletic Club applied for a writ of certiorari to review the proceedings and decision of the board of adjustment. The result of that application was that this rule to show cause why a writ of certiorari should not issue was allowed.
The applicant for the writ contends, among other things, that the action of the board of adjustment was taken “without proofs;” and further, that the two-hundred-foot provision of the ordinance is binding, and effectively prohibits the erection of the garage in question.
Our examination of the matter results in the conclusion that the applicant has raised questions fairly debatable and is entitled to formally present them to the court for decision. The result is that the writ of certiorari will be awarded.